DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 01, 2022 has been entered. Claims 1-19 and 21-22 remain pending in the application.  

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim appears to be missing the ending, it reads "and a sampling rate of the" but should most likely read "and a sampling rate of the second bio-signal". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the determined measurement circumstances" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the measurement circumstances" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the measurement circumstances" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waller et al. (US 2017/0238819 A1) (hereinafter – Waller).

Regarding claim 1, Waller discloses A bio-information processing apparatus comprising (Abstract and entire document):
a spectrometer configured to measure a bio-signal (Para. [0028], “or example, two optical sensors may both be located near an end of the extremity, such as the wrist, or the two optical sensors may be located several inches apart. The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).” And para. [0029], “Each optical sensor receives reflections of light emitted (output) by one or more light-emitting diodes (LEDs) positioned proximate to the optical sensor from the skin tissue proximate thereto.” Wherein the spectrometer includes the LED and the sensor.);
a communication interface configured to receive first bio-information of a reference bio-signal from an external device (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0029], “Each optical sensor receives reflections of light emitted (output) by one or more light-emitting diodes (LEDs) positioned proximate to the optical sensor from the skin tissue proximate thereto.” A first LED and sensor forms a spectrometer, a second pair, located separate from the first pair is the external device, that forms a reference signal. See para. [0028], “The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).”); and
a processor configured to estimate second bio-information based on the bio-signal, determine a first measurement time of the first bio-information based on a receipt time of the first bio-information from the external device, and correct the second bio-information based on the first measurement time of the first bio-information and a second measurement time of the second bio-information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 2, Waller discloses The apparatus of claim 1, wherein the processor is further configured to estimate the second bio-information by synchronizing the first bio-information with the second bio-information based on the first measurement time of the first bio-information and the second measurement time of the second bio-information and by correcting an offset parameter of the second bio-information based on the first bio-information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 3, Waller discloses The apparatus of claim 1, wherein the processor is further configured to correct the second bio-information based on a sampling rate of the bio- signal and a sampling rate of the reference bio-signal (Para. [0043], “In embodiments, the processor may control an optical sensor to utilize a higher sampling rate, such as when the two or more optical sensors are positioned closer to each other, to enable the processor to more clearly identify in a PPG signal generated by the controlled optical sensor a light intensity associated with a pulse wave passing by the optical sensor.” And para. [0045], “In embodiments, once the processor receives the PPG signals from each optical sensor, the processor may compare each PPG signal and determines how much of a temporal shift is necessary to align the PPG signal received from the second optical sensor (further from the heart than the first optical sensor) with the PPG signal received from the first optical sensor (closer to the heart than the second optical sensor).”).
Regarding claim 4, Waller discloses The apparatus of claim 2, wherein the processor is further configured to correct the offset parameter of the second bio-information by applying the measured bio- signal to a pre-generated offset parameter correction model (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0038], “The processor may estimate a distance between the user's wrist and the location of the electrodes and the PPG and ECG signals may be utilized to determine a PTT and/or PWV for a pulse wave resulting from the user's heart-beat. The processor may then determine one or more physiological characteristics based on the PTT and/or PWV. For instance, the processor may utilize correlation data stored in memory to determine a physiological characteristic, such as blood pressure, of the user.” Wherein the pre-generated offset parameter correction model is interpreted as any type of correction model that is based on the list of circumstances in para. [0071] of the present application. See further para. [0044], “The processor may identify and determine the PPG signal peaks with better precision, which enables the peak detection and cross-correlation algorithms implemented by the processor to be more accurate.” Which used a correction model based on sampling rate. The correction based on sampling rate discloses the pre-generated offset parameter correction model).
Regarding claim 5, Waller discloses The apparatus of claim 1, wherein the processor is further configured to correct the second bio-information, information of a first measurement point of a body part from which the bio- signal is measured, and a second measurement point of a body part from which the reference bio- signal is measured (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference. See further FIG. 6 and associated paragraphs.).
Regarding claim 6, Waller discloses The apparatus of claim 5, wherein based on the determined measurement circumstances, the processor is further configured to determine whether to correct the second bio-information, whether to index the measurement circumstances, and whether to display and store the second bio-information (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).
Regarding claim 7, Waller discloses The apparatus of claim 5, wherein in response to the first measurement point of the bio-signal being different from the second measurement point of the reference bio-signal, the processor is further configured to convert the bio-signal based on a bio-signal conversion model which is pre-generated based on a correlation between sample bio-signals, and to estimate the second bio-information based on the converted bio-signal (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0038], “The processor may estimate a distance between the user's wrist and the location of the electrodes and the PPG and ECG signals may be utilized to determine a PTT and/or PWV for a pulse wave resulting from the user's heart-beat. The processor may then determine one or more physiological characteristics based on the PTT and/or PWV. For instance, the processor may utilize correlation data stored in memory to determine a physiological characteristic, such as blood pressure, of the user.” Wherein the pre-generated offset parameter correction model is interpreted as any type of correction model that is based on the list of circumstances in para. [0071] of the present application. See further para. [0044], “The processor may identify and determine the PPG signal peaks with better precision, which enables the peak detection and cross-correlation algorithms implemented by the processor to be more accurate.” Which used a correction model based on sampling rate. Additionally, calculating PTT, PWV, blood pressure, etc. is a bio-signal conversion model based on a correlation between sample signals.).
Regarding claim 8, Waller discloses The apparatus of claim 5, wherein the processor is further configured to determine the second measurement point based on a user's input of the second measurement point and position information detected by a position detection sensor (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0038], “The processor may estimate a distance between the user's wrist and the location of the electrodes and the PPG and ECG signals may be utilized to determine a PTT and/or PWV for a pulse wave resulting from the user's heart-beat. The processor may then determine one or more physiological characteristics based on the PTT and/or PWV. For instance, the processor may utilize correlation data stored in memory to determine a physiological characteristic, such as blood pressure, of the user.” Wherein the pre-generated offset parameter correction model is interpreted as any type of correction model that is based on the list of circumstances in para. [0071] of the present application. See further para. [0044], “The processor may identify and determine the PPG signal peaks with better precision, which enables the peak detection and cross-correlation algorithms implemented by the processor to be more accurate.” Which used a correction model based on sampling rate. See further FIG. 7 for user interface and storage of positional data. User is capable of inputting the reference bio-information.).
Regarding claim 9, Waller discloses The apparatus of claim 1, wherein the processor is further configured to continuously estimate the second bio-information based on a result of correcting the second bio-information based on the measurement circumstances of the first bio-information and the second bio-information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference. See further FIG. 6 and associated paragraphs.).
Regarding claim 10, Waller discloses The apparatus of claim 1, further comprising an output interface configured to output at least one of the measured bio-signal, the first bio-information, the second bio- information, a result of correcting the second bio-information, information of the measurement circumstances, correction reliability of the second bio-information, warning information, a continuous measurement result, and a trend graph (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).
Regarding claim 11, Waller discloses The apparatus of claim 1, further comprising an output interface further configured to display the measured bio-signal in a first area of a user interface, and display the corrected second bio-information in a second area of the user interface (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).
Regarding claim 12, Waller discloses The apparatus of claim 1, wherein in response to the second bio-information being corrected at a plurality of times, the processor updates the second bio-information based on a correction result at any one time among the plurality of times (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).
Regarding claim 13, Waller discloses The apparatus of claim 1, further comprising a display configured to display a first graph that represents the second bio-information before being corrected, and in response to a correction time being selected, displaying identification mark that represents the correction time on the first graph, and displaying a second graph that represents the corrected second bio-information to overlap with the first graph (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).
Regarding claim 14, Waller discloses A bio-information processing apparatus comprising (Abstract and entire document):
a spectrometer configured to measure a first bio-signal and a second bio-signal (Para. [0028], “or example, two optical sensors may both be located near an end of the extremity, such as the wrist, or the two optical sensors may be located several inches apart. The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).” And para. [0029], “Each optical sensor receives reflections of light emitted (output) by one or more light-emitting diodes (LEDs) positioned proximate to the optical sensor from the skin tissue proximate thereto.” Wherein the spectrometer includes the LED and the sensor.);
a time recorder configured to record a first measurement time of the first bio-signal and a second measurement time of the second bio-signal (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0033], “The PTT is the length of time that passed for the user's pulse wave (e.g., blood cells) to travel the lateral distance between the two optical sensors. The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.”); and
a processor configured to estimate first bio-information and second bio-information based on the first bio-signal and the second bio-signal, and to correct the second bio-information based on information of a first measurement point of a body part from which the bio-signal is measured, and a second measurement point of a body part from which the second bio-signal is measured (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 15, Waller discloses The apparatus of claim 14, wherein the processor is further configured to estimate the second bio-information by synchronizing the first bio-information with the second bio-information based on the first measurement time and the second measurement time, and by correcting an offset parameter of the second bio-information based on the first bio-information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 16, Waller discloses The apparatus of claim 14, wherein the processor is further configured to correct the second bio-information based on a sampling rate of the first bio-signal and a sample rate of the (Para. [0043], “In embodiments, the processor may control an optical sensor to utilize a higher sampling rate, such as when the two or more optical sensors are positioned closer to each other, to enable the processor to more clearly identify in a PPG signal generated by the controlled optical sensor a light intensity associated with a pulse wave passing by the optical sensor.” And para. [0045], “In embodiments, once the processor receives the PPG signals from each optical sensor, the processor may compare each PPG signal and determines how much of a temporal shift is necessary to align the PPG signal received from the second optical sensor (further from the heart than the first optical sensor) with the PPG signal received from the first optical sensor (closer to the heart than the second optical sensor).”)
Regarding claim 17, Waller discloses The apparatus of claim 14, wherein the spectrometer comprises a first spectrometer disposed at a first surface of the bio-information processing apparatus, and a second spectrometer disposed at a second surface of the bio-information processing apparatus (Para. [0028], “or example, two optical sensors may both be located near an end of the extremity, such as the wrist, or the two optical sensors may be located several inches apart. The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).” And para. [0029], “Each optical sensor receives reflections of light emitted (output) by one or more light-emitting diodes (LEDs) positioned proximate to the optical sensor from the skin tissue proximate thereto.” Wherein the spectrometer includes the LED and the sensor.).
Regarding claim 18, Waller discloses A bio-information processing method comprising (Abstract and entire document):
measuring a bio-signal (Para. [0028], “or example, two optical sensors may both be located near an end of the extremity, such as the wrist, or the two optical sensors may be located several inches apart. The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).”);
receiving first bio-information of a reference bio-signal from an external device (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0029], “Each optical sensor receives reflections of light emitted (output) by one or more light-emitting diodes (LEDs) positioned proximate to the optical sensor from the skin tissue proximate thereto.” A first LED and sensor forms a spectrometer, a second pair, located separate from the first pair is the external device, that forms a reference signal. See para. [0028], “The two optical sensors may be located several inches apart when one optical sensor is located between the user's shoulder and elbow (e.g., upper arm) and another optical sensor may be located between the user's elbow and wrist or fingers (e.g., lower arm or forearm).”);
estimating a second bio-information based on the bio-signal (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.);
determining a first measurement time of the first bio-information based on a receipt time of the first bio-information from the external device (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.); and
correcting the second bio-information based on the first measurement time of the first bio-information and a second measurement time of the second bio-information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 19, Waller discloses The bio-information processing method of claim 18, wherein the estimating the second bio-information comprises: synchronizing the first bio-information with the second bio-information based on the first measurement time of the first bio-information and the second measurement time of the second bio-information; and correcting an offset parameter of the second bio-information based on the first bio- information (Para. [0029], “A processor of the wearable monitoring device may receive and analyze each PPG signal to identify presence of the pulse wave at the location corresponding to the position of the optical sensor that generated the PPG signal.” And para. [0030], “The lateral distance may be stored in a memory enclosed within the wearable monitoring device and used by the processor to calculate a pulse-transit-time (PTT) and a pulse-wave-velocity (PWV) of a pulse wave.” And para. [0033], “The two or more optical sensors may be synchronized in time to enable the processor to compare the PPG signals generated and provided by each optical sensor to the processor for the calculation of the PTT and/or PWV of the pulse wave.” Measuring PTT and PWV requires both time and distance variable for the calculation, and two difference sensors to calculate the difference.).
Regarding claim 21, Waller discloses The bio-information processing method of claim 18, wherein the correcting the second bio-information correcting the second bio-information based on a sampling rate of the bio-signal and a sampling rate of the reference bio-signal (Para. [0043], “In embodiments, the processor may control an optical sensor to utilize a higher sampling rate, such as when the two or more optical sensors are positioned closer to each other, to enable the processor to more clearly identify in a PPG signal generated by the controlled optical sensor a light intensity associated with a pulse wave passing by the optical sensor.” And para. [0045], “In embodiments, once the processor receives the PPG signals from each optical sensor, the processor may compare each PPG signal and determines how much of a temporal shift is necessary to align the PPG signal received from the second optical sensor (further from the heart than the first optical sensor) with the PPG signal received from the first optical sensor (closer to the heart than the second optical sensor).”).
Regarding claim 22, Waller discloses The bio-information processing method of claim 18, wherein the correcting the second bio-information comprises determining, based on the first measurement time and the second measurement time, whether to correct the second bio-information, whether to index measurement circumstances of the first bio-information, and whether to display and store the second bio-information (Para. [0051], “Through the use of data provided by the accelerometer, the processor may identify the type of physical activity of the user is engaged in and thereby adjust the sampling rate (cycle or interval of blood pressure samples) utilized by the two or more optical sensors and the processor accordingly.” See also para. [0037], “In embodiments, the wearable monitoring device may include a display device having a user interface. The processor may present on the user interface measured and/or determined physiological characteristics (e.g., blood pressure, stress, etc.), PTT, PWV, PPG, oxygen saturation. (block 312).” See also FIG. 6 and associated paragraphs.).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791